Title: Thomas Jefferson to Wells & Lilly, 3 January 1818
From: Jefferson, Thomas
To: Wells & Lilly


                    
                        
                            Messrs Wells & Lilly
                            Monticello. Virga
Jan. 3. 18.
                        
                        Meeting casually with the 2d of the Dissertations prefixed to the Supplement of the Encyclopaedia, by Playfair, I observe that you have before printed the 1st and are proceeding to print the rest. I ask the favor of you to send me those already printed, and the others as they shall come out. I see on the covers of the 2d your notice of some books you have for sale, among which are those underwritten which I will pray you to send me also. if put into a box fitting them, I expect you have almost daily vessels sailing from Boston to Richmond, to which place be pleased to address them to messrs Gibson and Jefferson my correspondents there who will pay freight & charges and will forward them to me. I inclose a 10.D. bill of the US. bank which by the prices you annex is about the amount. the succeeding Dissertations shall be paid in the same way, and they may come, as published, by mail, addressed to me. Accept the assurance of my respect.

			 
                        Th: Jefferson
                    
                    
                        1st & 2d Dissertations of Stewart & Playfair.
                        Clavis Ciceronis Ernesti. 3. v. 5.D.
                        Primitives of the Greek tongue with rules for derivation 1.D.
                        Price’s sermons on the Christian doctrine of different sects. 8vo 50. cents
                        Priestly’s  Appeal to the professors of Christianity. 20. cents
                        Valpy’s poetical Chronology, Antient, English, & American 62½ cents
                    
                